
	

113 S2068 IS: Handgun Trigger Safety Act of 2014
U.S. Senate
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2068
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2014
			Mr. Markey (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To provide for the development and use of technology for personalized handguns, to require that,
			 within 3 years, all handguns manufactured or sold in, or imported into,
			 the United States incorporate such technology, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Handgun Trigger Safety Act of 2014.
		
			2.
			Findings
			Congress finds as follows:
			
				(1)
				It is in the interest of the United States to
			 protect its citizens from handgun violence and accidental firearm
			 deaths.
			
				(2)
				Personalizing
			 handguns would prevent unauthorized users, whether children,
			 criminals, or others, from misusing the weapons.
			
				(3)
				Personalizing
			 handguns would allow authorized users to continue to lawfully own and
			 use
			 their handguns more safely.
			
				(4)
				In 2011, according
			 to the Centers for Disease Control, there were 851 accidental
			 firearm
			 deaths.
			
				(5)
				In 2010, according
			 to the Centers for Disease Control, 62 people under the age of 15 were
			 killed accidentally with
			 firearms.
			
				(6)
				According
			 to
			 the National Crime Victimization Survey, almost 350,000
			 incidents of firearm theft from private citizens occur each year.
			
				(7)
				According to the Federal Bureau of
			 Investigation, 45 law enforcement officers were killed with their own
			 firearm
			 between 2002 and 2011.
			
				(8)
				According to the Federal Bureau of
			 Investigation, almost half of all murders in the United States in 2011
			 were
			 committed with handguns.
			
			I
			Technology for
			 Personalized Handguns Grants
				101.
				Definitions
				In this title:
				
					(1)
					Handgun
					The
			 term handgun has the meaning given the term in section 921(a)(29)
			 of title 18, United States Code.
				
					(2)
					Personalized
			 handgun
					The term
			 personalized handgun means a handgun that—
					
						(A)
						enables only an
			 authorized user of the handgun to fire the handgun; and
					
						(B)
						was manufactured in such a manner that the
			 firing restriction described in subparagraph (A)—
						
							(i)
							is
			 incorporated into the design of the handgun;(ii)is not sold as an
			 accessory;
			 and
						
							(iii)
							cannot be readily
			 removed or deactivated.
						
					(3)
					Qualified
			 entity
					The term qualified entity means—
					
						(A)
						a State or unit of
			 local government;
					
						(B)
						a nonprofit or
			 for-profit organization; or
					
						(C)
						an institution of higher education (as
			 defined in section 101 of the Higher Education Act of 1965 (20 U.S.C.
			 1001)).
					
					(4)
					Retrofitted
			 personalized handgun
					The term retrofitted personalized
			 handgun means a handgun fitted with a device that—
					
						(A)
						enables only an
			 authorized user of the handgun to fire the handgun; and
					(B)cannot be readily
			 removed or deactivated.
				102.
				Authorization
				The Attorney General, acting through the
			 Director of the National Institute of Justice (referred to in this title
			 as the
			 Director), shall make grants to qualified entities to develop
			 technology for personalized handguns.
			
				103.
				Applications
				A qualified entity seeking a grant under
			 this title shall submit to the Director an application at such time, in
			 such
			 manner, and containing such information as the Director may reasonably
			 require.
			
				104.
				Uses of
			 funds
				A qualified entity
			 that receives a grant under this title—
				
					(1)
					shall use not less than 70 percent of the amount of the grant to develop technology for
			 personalized handguns;
				
					(2)
					may use not more
			 than 20 percent of the amount of the grant to develop technology for
			 retrofitted
			 personalized handguns; and
				
					(3)
					may use not more
			 than 10 percent of the amount of the grant for administrative costs
			 associated with the
			 development of technology funded under this title.
				
				105.
				Term;
			 renewal
				
					(a)
					Term
					A grant awarded under this title shall be
			 for a term of 1 year.
				
					(b)
					Renewal
					A qualified entity receiving a grant under
			 this title may renew the grant by submitting to the Director an
			 application
			 for renewal at such time, in such manner, and containing such information
			 as
			 the Director may reasonably require.
				
				106.
				Reports(a)Reports to Director
					A qualified entity receiving a grant under
			 this title shall submit to the Director such reports, at such time, in
			 such
			 manner, and containing such information as the Director may reasonably
			 require.(b)Reports to CongressEach year, the Director shall submit to Congress a report that contains a
			 summary
			 of the information submitted to the Director under subsection (a) during
			 the previous year.
				
				107.
				Regulations
				The Director may promulgate such guidelines,
			 rules, regulations, and procedures as may be necessary to carry out this
			 title.
				108.
				Authorization
			 of appropriations
				There is
			 authorized to be appropriated to carry out this title $2,000,000 for each
			 of
			 fiscal
			 years 2015 and 2016.
			II
			Consumer Product
			 Safety Commission safety standard
				201.
				Definitions
				In this title:
				
					(1)
					Antique firearm; firearm; handgun
					The terms antique firearm, firearm, and handgun have the meaning given
			 those terms in section 921 of title 18, United States Code.
				(2)
					Authorized
			 user
					The term
			 authorized user, with respect to a firearm, means—(A)the lawful
			 owner of the firearm; and(B)any individual who is—(i)authorized by the lawful owner of the firearm to use the
			 firearm; and(ii)authorized, under the law of the State where
			 the
			 firearm is being used, to own, carry, or use a firearm in the State.(3)CommissionThe term Commission means the Consumer Product Safety Commission(4)Consumer product safety ruleThe term consumer product safety rule has the meaning given such term in section 3(a) of the Consumer Product Safety Act (15 U.S.C.
			 2052(a)).(5)Manufactured and manufacturerThe terms manufactured and manufacturer have the meaning given such terms in section 3(a) of the Consumer Product Safety Act (15 U.S.C.
			 2052(a)).
				
					(6)
					Personalized
			 handgun
					The term
			 personalized handgun means a handgun that—
					
						(A)
						enables only an authorized user of a
			 handgun to fire the handgun; and
					
						(B)
						is manufactured in such a manner that the
			 firing restriction described in subparagraph (A)—
						
							(i)
							is incorporated into the design of the
			 handgun; and
						
							(ii)
							cannot be readily removed or
			 deactivated.
						
					(7)
					Retrofitted
			 personalized handgun
					The term
			 retrofitted personalized handgun means a handgun fitted with a
			 device that—
					
						(A)
						enables only an authorized user of a
			 handgun to fire the handgun; and
					
						(B)
						attaches to the handgun in a manner such
			 that the device cannot be readily removed or deactivated.
					(8)State and United StatesThe terms State and United States have the meaning given such terms in section 3(a) of the Consumer Product Safety Act (15 U.S.C.
			 2052(a)).(9)To distribute in commerce and distribution in commerceThe terms to distribute in commerce and distribution in commerce have the meaning given such terms in section 3(a) of the Consumer Product Safety Act (15 U.S.C.
			 2052(a)).
				202.
				Prohibition on manufacturing and distribution of handguns that are not personalized handguns(a)Prohibition(1)ManufacturingBeginning on the date that is 2 years after the date of enactment of this Act, no  person may
			 manufacture in the United States a handgun that is not a personalized
			 handgun.
					(2)Distribution in commerceBeginning on the date that is 3 years after the date of enactment of this Act, no person may
			 distribute in commerce any handgun that is not a personalized handgun or a
			 retrofitted personalized handgun.(3)Exemptions for antique firearms and military firearmsParagraphs (1) and (2) shall not apply to—(A)an antique firearm;(B)the manufacture of a firearm that is sold to the
			 Department of Defense; or(C)the sale or distribution of a firearm to the
			 Department of Defense.(b)Enforcement by Consumer Product Safety Commission(1)Treatment of violationNotwithstanding
			 section 3(a)(5)(E) of the Consumer Product Safety Act (15 U.S.C.
			 2052(a)(5)(E)), a violation of subsection (a) or any rule promulgated by
			 the Commission pursuant to paragraph (4) shall be
			 treated as a violation of section 19(a)(1) of the Consumer Product Safety
			 Act (15 U.S.C. 2068(a)(1)).(2)Treatment as consumer product safety standardsNotwithstanding
			 section 3(a)(5)(E) of the Consumer Product Safety Act (15 U.S.C.
			 2052(a)(5)(E)), subsection (a) and any rule promulgated pursuant to
			 paragraph (4) shall be considered consumer product safety rules.(3)Powers of
		Commission
						(A)In
		generalThe Commission shall enforce this section
		in the same manner, by the same means, and with the same jurisdiction, powers,
		and duties as though all applicable terms and provisions of the Consumer Product
			 Safety Act (15 U.S.C. 2051 et seq.) were incorporated into and made a part
			 of
		this section.
						(B)Privileges and
		immunitiesAny person who violates this section shall be subject
		to the penalties and entitled to the privileges and immunities provided in the
		Consumer Product Safety Act (15 U.S.C. 2051 et seq.).(4)RegulationsThe Commission, in consultation
			 with
			 the Attorney General and the Director of the National Institute of
			 Justice, may promulgate such rules as the Commission considers appropriate
			 to carry out this section.
					(c)Enforcement by StatesIf an attorney general, other official, or agency of a State has reason to believe that an
			 interest of
			 the residents of the State has been or is threatened or adversely
			 affected by
			 a person who violates subsection (a), the attorney general, official, or
			 agency
			 may bring a civil action on behalf of the residents of the State against
			 the person in an appropriate district court of the
			 United States to enjoin any further such violation and for other
			 relief
			 as may be appropriate.
					(d)
					Cost of
			 retrofitting
					(1)Cost borne by manufacturersUpon the request of the owner of a handgun that was manufactured in the United States and that is
			 not a personalized handgun or retrofitted personalized handgun, the
			 manufacturer of the handgun—(A)shall—(i)retrofit the handgun so that  the handgun is a retrofitted personalized handgun; and(ii)return the handgun to the owner within a reasonable period of time; and(B)may not request compensation for the retrofit from the owner.(2)RulemakingNot later than 1 year after the date of enactment of this Act, the Commission, in consultation
			 with
			 the Attorney General and the Director of the National Institute of
			 Justice, shall by regulation establish the maximum period of time within
			 which a manufacturer that receives a request from the owner of a handgun
			 under paragraph (1) shall retrofit and return the handgun to the owner.
						(3)
						Reimbursement from Department of Justice Assets Forfeiture Fund
						Section
			 524(c) of title 28, United States Code, is amended—
						
							(A)
							in subparagraph
			 (H), by striking and at the end;
						
							(B)
							in subparagraph
			 (I), by striking the period at the end and inserting ; and;
			 and
						
							(C)
							by inserting after
			 subparagraph (I) the following:
							
								
									(J)
									payments to reimburse manufacturers of
				handguns for the costs of retrofitting handguns to comply with the
			 requirement under
			 section
				202(d)(1) of the Handgun Trigger Safety Act of 2014.
								.(e)Relation to State lawNothing in this section or the Consumer Product Safety Act (15 U.S.C. 2051 et seq.) shall be
			 construed to preempt or otherwise affect any State requirement with
			 respect to any handgun not specifically regulated in a consumer product
			 safety standard under the Consumer Product Safety Act.
			III
			Exemption from
			 the Protection of Lawful Commerce in Arms Act
			
				301.
				Exemptions from
			 the Protection of Lawful Commerce in Arms Act
				Section 4 of the Protection of Lawful
			 Commerce in Arms Act (15 U.S.C. 7903) is amended—
				
					(1)
					in paragraph (4)—(A)by striking The term qualified product means and inserting the following: “The term ‘qualified product’—(i)except as provided in clause (ii), means;(B)by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(ii)does not include a handgun
			 that—(I)is manufactured on or after the date that is 2 years after the date of enactment of the Handgun Trigger Safety Act of 2014; and(II)is not a—(aa)personalized handgun; or(bb)retrofitted
			 personalized handgun.; and
					(2)
					by adding at the
			 end the following:
					
						
							(10)
							Authorized
				user
							The term
				authorized user, with respect to a handgun, means—(A)the lawful
			 owner of the firearm; and(B)any individual who is—(i)authorized by the lawful owner of the firearm to use the
			 firearm; and(ii)authorized, under the law of the State where
			 the
			 firearm is being used, to own, carry, or use a firearm in the State.
							(11)
							Handgun
							The
				term handgun has the meaning given the term in section 921(a)(29)
				of title 18, United States
				Code.
						
							(12)
							Personalized
				handgun
							The term
				personalized handgun means a handgun that—
							
								(A)
								enables only an authorized user of the
				handgun to fire the handgun; and
							
								(B)
								is manufactured in such a manner that the
				firing restriction described in subparagraph (A)—
								
									(i)
									is incorporated into the design of the
				handgun; and
								
									(ii)
									cannot be readily removed or
				deactivated.
								
							(13)
							Retrofitted
				personalized handgun
							The term
				retrofitted personalized handgun means a handgun fitted with a
				device that—
							
								(A)
								enables only an authorized user of the
				handgun to fire the handgun; and
							
								(B)
								attaches to the handgun in a manner such
				that the device cannot be readily removed or deactivated.
							.
				
